Citation Nr: 0637049	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-25 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a back 
injury. 




WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from October 1995 to 
October 1999. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 RO decision that denied the 
veteran's claim of service connection for residuals of a back 
injury.  In October 2005, the veteran provided testimony at a 
hearing before the undersigned Acting Veterans Law Judge.  In 
December 2005, the Board remanded the case for further 
evidentiary development. 


FINDING OF FACT

The veteran does not have a current chronic back disability. 


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that service 
connection is warranted for residuals of a back injury.  
Initially, it is noted that VA has an obligation to notify 
claimants of what information or evidence is needed in order 
to substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

That said, in April 2001 the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for residuals of a back injury, including 
what evidence VA would obtain, and what evidence he should 
submit.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to this claim.  In addition, in a June 2006 letter he was 
notified of the type of evidence necessary to establish a 
disability rating or effective date - i.e. the latter two 
elements of service connection.  It is noted that the June 
2006 letter was sent long after the RO adjudicated his claim 
in May 2002.  In any event, the preponderance of the evidence 
is against the veteran's claim of service connection and as 
such, any question as to the matter of timely notice 
regarding the appropriate disability rating or effective date 
to be assigned are rendered moot.

With respect to the duty to assist, it is noted that the 
veteran's service and VA medical records are in the claims 
file.  In addition, the veteran was afforded a VA examination 
in February 2004.  This examination report was subsequently 
amended sometime between February and April 2004.  It is 
noted that the VA examination report and addendum address the 
critical matters in this case regarding the nature and 
etiology of the claimed back disability. 

In an attempt to ensure that the case was properly developed, 
the Board remanded the veteran's claim in December 2005.  
Pursuant to the Board's remand, an attempt was made to obtain 
outstanding records from Ireland Army Community Hospital.  
Unfortunately, the aforementioned facility responded that 
they did not have any available medical records.  The veteran 
was also given the opportunity to provide greater details 
(i.e., the name and address) regarding the physical therapy 
that he claims to have received shortly after service 
discharge.  He did not, however, respond.  Finally, the Board 
directed that the veteran be scheduled for another VA 
examination.  He was properly informed of where and when he 
should report, but he failed to show.  He has not established 
good cause for his failure to report or asked that his 
examination be rescheduled.  38 C.F.R. § 3.655.  VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  VA has fulfilled the duty to 
assist the veteran in this case.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488 (1997).  
Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the veteran's service medical records show that 
when he was examined for entrance purposes in June 1995, his 
spine was clinically normal.  On June 1, 1999, he presented 
for treatment and complained that he had low back pain for 1 
week.  He related that he had fallen 4 feet off of a 5 ton 
truck, and landed on top of a ladder.  Following an 
examination, the diagnosis was mechanical low back pain.  
Treatment included medication.  Thereafter, he presented for 
follow-up treatment on June 2, June 10, and June 24 and 
complained of back spasms and pain.  The assessments included 
low back pain secondary to a strain/sprain and a contusion of 
the back.  On separation examination in July 1999, his spine 
was noted as clinically normal.  Mechanical low back pain was 
listed among his defects and diagnoses, and such was noted 
after a fall, 5 weeks earlier.  His condition was described 
as improving with the use of medication and he was to start 
physical therapy. 

A November 2001 medical record from Ireland Army Community 
Hospital shows that the veteran reported having back pain for 
2 1/2 years.   Following an examination, the assessment was 
thoracic spine pain. 

A February 2004 VA compensation examination report shows that 
the examiner, S.J.S., M.D., reviewed the claims folder.  At 
the examination, the veteran reported that he injured his 
back during service in 1999, when he fell 4 feet onto a 
ladder.  He reported that he had back pain since the injury.  
He said the pain was located about the middle to low back 
area.  On examination, he had no tenderness to palpation.  
His spine had normal curvature and symmetry.  Flexion, 
extension, and rotation were within normal limits.  Bending 
to the right was 30 degrees while bending to the left side 
was 25 degrees.  Upper and lower extremity reflexes were 
equal and symmetric.  Muscle strength was normal.  X-rays of 
the thoracic and lumbar spine were normal.  The diagnosis was 
chronic mid and low back pain with a history of a traumatic 
injury to the thoracic spine.  Dr. S.J.S. opined that it was 
as likely as not that the injury the veteran suffered in 1999 
(which was described as a 4 foot fall) could possibly have 
given rise to a musculoskeletal injury that would give rise 
to chronic back pain.  It was noted that the fall would have 
put an extremely high magnitude of force on the spine and the 
discs of the spine.

In an addendum to the February 2004 VA compensation report, 
discussed above, Dr. S.J.S. indicated that there was 
insufficient evidence at present to warrant a diagnosis of 
any acute or chronic disorder or residuals thereof.  The 
addendum was prepared sometime between February and April 
2004.

VA treatment records, dated from 2004 to 2006, reflect that 
the veteran presented on at least 2 occasions, in June 2004 
and January 2006.  On both occasions, the veteran reported a 
history of having injured his back during service.  He 
complained of pain and sciatic nerve involvement.  Diagnoses 
were not provided. 

At an October 2005 video-conference hearing, before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that he fell off the back of a 5 ton truck and landed on 
metal steps, during active duty.  He said that toward the end 
of his period of service, his back pain began to subside but 
did not go away.  After service, he said he received physical 
therapy for his back, was seen at Ireland Army Community 
Hospital, and received VA treatment on 2 occasions. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.   Degemetich v. Brown, 
104 F.3d 1328 (1997).  In the instant case,  current medical 
evidence (i.e., the February 2004 VA compensation examination 
report and addendum) establishes that the veteran does not 
have a chronic back disability.  Specifically, the addendum 
to the February 2004 VA compensation examination report 
reflects the opinion that there was insufficient evidence to 
establish a diagnosis of a chronic back disability.  The 
examiner's initial diagnosis of chronic mid back to low back 
pain is acknowledged; pain, however, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Further, there is no post-service 
medical evidence establishing a diagnosis of a chronic back 
disability.  Rather, there are only periodic references to 
back pain.  As there is no evidence of a current back 
disability, the veteran's claim of service connection must 
fail.  

It is fully acknowledged that the veteran sustained a back 
injury in service.  His service medical records clearly show 
back treatment following a fall from a 5 ton truck.  The fact 
remains, however, that he does not have current residuals of 
this inservice back injury.  Again, pain, alone, does not 
constitute a disability.  Id. 

The Board notes any contention made by the veteran to the 
extent that he currently has a back disability as a result of 
his in-service injury is insufficient to substantiate his 
claim, without supporting medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a back 
injury is denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


